Citation Nr: 0738642	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When the case was last before the Board in December 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  Although the veteran referred to his pre-service football 
injury at the May 1970 entrance examination, the spine and 
other musculoskeletal systems were normal on examination and 
the veteran was found fit for service, reflecting that no 
conditions were "noted" at the time of entry into service.

2.  The veteran's pre-service football injury resulted in 
symptoms that were acute and transitory and resolved two 
years prior without residual disability.  

3.  Assuming that the veteran's spondylolisthesis preexisted 
service, the evidence clearly and unmistakably shows that it 
underwent no permanent increase during service.

4.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have chronic low 
back disorder in service or within one year of discharge from 
service, the low back problems that were diagnosed during 
service were acute and transitory, and the currently present 
low back disorder is not etiologically related to service.


CONCLUSION OF LAW

Low back disorder was not incurred or aggravated during 
active service, and the incurrence or aggravation of low back 
disorder during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
mailed in July 2004, March 2006 and December 2006, which 
specifically informed the appellant that he should submit any 
pertinent evidence in his possession as well as provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, records have been obtained from the Social Security 
Administration and the appellant has been afforded an 
appropriate VA examination.  Neither the appellant nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in June 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; See also VAOPGCPREC 22-2003 (July 16, 2003).  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See also 
VAOPGCPREC 22-2003.  

Analysis

The veteran has claimed entitlement to service connection for 
a low back disorder.  The veteran essentially contends that 
he suffered two injuries to his back in service, and although 
he did not report any back trouble at separation, he has had 
a chronic low back disorder ever since service.  

The Board notes that a service treatment record dated 
September 1, 1970, indicates that the veteran injured the 
right lumbar region of his back while lifting a bunk.  The 
examiner found no evidence of disc problems.  A service 
treatment record dated October 1, 1970, notes that the 
veteran still had low back pain; however, the pain was now 
located in the thoracolumbar junction area.  There was no 
tenderness or limitation of motion.  Exercise and whirlpool 
were advised.  An October 2, 1970, X-ray study indicates a 
diagnosis of spondylolysis of the lumbar spine with probable 
shift.  An undated X-ray study from the service treatment 
records notes spondylolisthesis at L5 on S1, with defect in 
the pars interarticularis.  A November 17, 1970, service 
treatment record notes that the veteran complained of pain in 
his right flank musculature that was worse with bending.  
Exam was negative.  X-ray studies were noted to have shown 
that there is no spondylolisthesis, but that there was mild 
spina bifida.  The back problems were noted to be 
intermittent and short lived muscle spasms.  A service 
treatment record from April 1971 notes that the veteran 
complained of low back pain of two days duration due to 
jumping off of a radar track.  The pain was described as 
muscle pain.  The diagnosis was history of spondylolisthesis.  
A service treatment record from May 1971 notes complaints of 
recurrent low back pain due to an automobile accident.  The 
February 1972 separation examination is negative for any 
complaints or findings with respect to the veteran's back.  

While the above evidence makes it clear that the veteran 
complained of back pain on several occasions in service, and 
that diagnoses of spondylolisthesis and, later spina bifida 
were made, the evidence demonstrates that the low back 
problems the veteran had in service were acute and 
transitory.  Significantly, there are no complaints of back 
pain in service after May 1971, to include at the separation 
examination.  Moreover, the back disorder initially diagnosed 
as spondylolisthesis (then recanted and changed to spina 
bifida) was not firmly diagnosed or agreed upon in service 
and it was not found on the veteran's separation examination.  
In this regard, it should be noted that the Court of Appeals 
for Veterans Claims has specifically determined that "spina 
bifida occulta, a congenital condition, is noncompensable 
under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 
146 (1992).  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations. 38 C.F.R. §§ 3.303(c), 4.9.  VA's 
Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
See VAOPGCPREC 82-90, VAOPGCPREC 67-90. Defects are defined 
as "structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  VAOPGCPREC 82-90.
Thus, the record reveals that there is no diagnosis of any 
chronic low back disability which may be attributed to the 
veteran's military service.  

The evidence also shows that the veteran did not have 
consistently worsening low back pain in the years following 
service, but, rather, he was involved in multiple incidents, 
to include an automobile accident, a work related injury, and 
a fall, which all injured his low back.  In fact, aside from 
a July 2005 letter from the veteran's private physician, Dr. 
Snyder, indicating that the veteran received treatment for 
low back problems multiple times in 1973 and 1985, there is 
no medical evidence indicating that the veteran suffered from 
a low back disability in the years following service.  
Notably, Dr. Snyder does not describe the veteran's low back 
symptoms at the times of treatment, he does not provide a 
diagnosis, nor does he link any low back problem with the 
veteran's active service.  

The first post-service medical record indicating low back 
problems is from a December 1985 X-ray study, which was taken 
when the veteran was seen due to a fall one week prior.  The 
X-ray study revealed spondylolisthesis of L5 and narrowed L5 
disc space.  Other records indicate that the veteran was 
hospitalized for back problems due to a motor vehicle 
accident in 1985.  A July 1994 private medical record notes 
that the veteran was thrown from an all-terrain vehicle while 
working in a wildlife production area on July 5, 1994.  He 
sustained injury to his low back.  X-ray studies showed no 
evidence of compression fracture.  There were some spasms in 
the lumbar region.  Then, in September 1994, the veteran was 
seen for work-related aggravation of his July 1994 back 
injury due to pushing a canoe through heavy marshes.  
Physical therapy and Naprosyn were prescribed.  

In January 1997, the veteran was seen for back pain due to a 
work-related accident involving lifting a box of French 
fries.  Acute muscular strain of the back was diagnosed.  X-
ray studies showed some degenerative joint disease, 
degenerative disc disease, and chronic grade2 
spondylolisthesis, L5 over S1.  Neurological exam was intact.  
His prior back injury from July 1994 was noted.  He was 
instructed not to return to work until February 19, 1997.  
Importantly, at no time during this initial post-service 
period does the veteran ever reveal to a physician that he 
suffered any injury to his low back in service.  In fact, at 
an April 1997 MeritCare Clinic consultation, the veteran 
described back injuries from when he was eight years old, 
from when he was in high school, and from when he worked 
doing manual labor, including riding an all-terrain vehicle 
and getting in and out of canoes; the most severe episode he 
described was the pain from the January 1997 work-related 
injury.  Thus, the evidence shows that there was neither a 
chronic disorder diagnosed in service nor continuity of 
symptomatology after his February 1972 separation from 
service.

The veteran underwent a VA examination in May 2007.  The 
report of that exam
indicates that the veteran has a diagnosis of congenital 
versus childhood acquired spondylolysis L5, bilateral, with 
spondylolisthesis of L5 on S1, grade II, with resulting 
degenerative disc disease at L5/S1.  The examiner did not 
opine that this back disorder is at least as likely as not 
related to service.  In fact, there is no medical opinion of 
record linking his current low back disorder to his military 
service.  

The Board notes that no abnormality of the spine was found on 
the veteran's entrance examination.  38 U.S.C.A. § 1111 (West 
2002) provides that, where no preexisting condition is noted 
upon entry into service, a veteran is "taken to have been in 
sound condition" at the time he entered service.  Although 
the veteran did report his pre-service football injury at the 
time of the May 1970 entrance examination, the spine and 
other musculoskeletal systems were normal on examination, the 
prior injury was noted to have been absent in the two years 
prior to entrance onto active duty, no additional defects 
were discovered, and the veteran was found fit for service.  
Thus, no condition was "noted" at the time of entry into 
service, so the presumption of soundness applies here.  In 
order for the presumption to be rebutted, two separate things 
must be shown by clear and unmistakable evidence:  (1) that 
the disorder existed prior to service and (2) that the 
disorder was not aggravated by such service. VAOPGCPREC 3-
2003, at 10-11 (July 16, 2003); Wagner v. Principi, 370 F.3d 
1089, 1096 (2004) .

Nothing in the record shows that the veteran's current low 
back disorder clearly and unmistakably existed prior to 
service.  However, the May 2007 VA examiner did propose that 
the process of the veteran's back disorder may have been 
present during adolescence.  Nonetheless, the VA examiner 
opined that it is less likely than not that the veteran's 
military service hastened the progression of this process 
beyond what would normally have been expected to happen in 
the ordinary course of daily living.  Therefore, there is no 
showing of aggravation of a preexisting disability, and 
service connection on that basis is not warranted.

In conclusion, the competent, probative evidence of record 
reflects that the veteran's currently demonstrated low back 
disorder is not related to his in-service back injuries, 
which were acute and transitory, and his current low back 
disorder did not arise during the applicable presumptive 
period or until many years after separation from service, 
following multiple post-service injuries.  Thus, the veteran 
has shown neither a chronic disease in service, nor 
continuity of symptomatology, nor a nexus between his current 
low back disorder and his military service.  Additionally, 
the evidence of record demonstrates that the veteran was 
presumed sound at entry, but any preexisting low back 
disorder was not permanently worsened beyond its natural 
progression due to service.  Thus; his claim for service 
connection for this disorder must therefore be denied.  See 
Savage v. Gober, 10 Vet. App. 488, 494-498 (1997).  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, the benefit-
of-the- doubt doctrine does not apply, and this claim must be 
denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


